UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6432




IN RE:   BURTON BRAXTON HAGWOOD,




                                                      Petitioner.



                On Petition for a Writ of Mandamus.
                       (3:00-cr-00013-WCB-1)


Submitted: April 27, 2006                      Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Burton Braxton Hagwood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Burton Braxton Hagwood petitions for a writ of mandamus.

He seeks an order directing the district court to provide copies of

his   indictment,     plea     agreement,     and   plea   and        sentencing

transcripts. Mandamus relief is available only when the petitioner

has a clear right to the relief sought.             See In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                  Further,

mandamus    is   a   drastic   remedy   and    should   only     be    used    in

extraordinary circumstances.        See Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Mandamus may not be used as a substitute for appeal.                 See

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Hagwood is not available by way of

mandamus.     Accordingly, although we grant Hagwood’s motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -